Case 7:19-cv-02816-VB Document 12 Filed 04/22/19 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

)
CHAIM HERMAN AKA CHARLES HERMAN; )
ESTEEM PRODUCTIONS, LLC, ) Civil Action No.
) 7:19-cv-02816 (VLB)(PED)
Plaintiffs, )
) ANSWER TO
- against- ) AMENDED COMPLAINT
)
FEDEX FREIGHT, )
)
Defendants. )
)

 

Defendant, FEDEX FREIGHT, INC. (“FEDEX”), responding to the allegations

of Plaintiff's Amended Complaint alleges as follows:

l. Defendant lacks sufficient knowledge or information to respond to the

allegations of Paragraph 1 the Amended Complaint and therefore denies the same.

Di Defendant lacks sufficient knowledge or information to respond to the

allegations of Paragraph 2 the Amended Complaint and therefore denies the same.

3. The allegations of Paragraph 3 are admitted.
4, The allegations of Paragraph 4 are admitted.
5. Defendant lacks sufficient knowledge or information to respond to the

allegations of Paragraph 5 of the Amended Complaint and therefore denies the same.

6. Defendant lacks sufficient knowledge or information to respond to the
allegations of Paragraph 6 of the Amended Complaint and therefore denies the same.

v The allegations of Paragraph 7 are denied.

8. The allegations of Paragraph 8 are denied.

a The allegations of Paragraph 9 are denied.

10. The allegations of Paragraph 10 are denied.
Case 7:19-cv-02816-VB Document 12 Filed 04/22/19 Page 2of5

11. The allegations of Plaintiff's prayer for relief are denied.

12. Each and every allegation of Plaintiff's Amended Complaint not
specifically admitted herein is denied.

AFFIRMATIVE DEFENSES

Ip: To the extent that Plaintiff's Complaint seeks to impose duties on
FEDEX and obtain recoveries from FEDEX that exceed those provided by the Carmack
Amendment, 49 U.S.C. § 14706, it must be dismissed. Because the Carmack Amendment
provides the sole and exclusive duty applicable to FEDEX and preempts any and all state law
and federal common law duties applicable to FEDEX, Plaintiff's Amended Complaint, to the
extent it seeks to impose any duty or obtain any recovery in excess of that provide by 49 U.S.C.
§ 14706, fails to state a claim upon which relief can be granted and should be dismissed.

14. To the extent Plaintiff seeks recovery for attorneys’ fees, this claim must
be dismissed because such fees are not recoverable under the Carmack Amendment, and the
Carmack Amendment preempts any state statute or common law allowing for the recovery of

such fees.

15. FEDEX’s liability to Plaintiff, if any, is limited to the value declared by
Plaintiff and/or the released rate valuation in accordance with the Bill of Lading, the FEDEX
tariff governing the shipment, and the National Motor Freight Classification NMF 100 Rules, as
provided by 49 U.S.C. § 14706 and other applicable federal statutes and regulations.

16. The Carmack Amendment, 49 U.S.C. § 14706, limits the liability, if any,
of FEDEX to the actual loss or injury to the property regardless of how the loss or damage may
have occurred. Accordingly, FEDEX is not liable for any damages alleged by Plaintiff other

than the actual loss or damage, if any, to Plaintiff's freight.
Case 7:19-cv-02816-VB Document 12 Filed 04/22/19 Page 3 of 5

17. The shipment of Plaintiff is subject to all terms and conditions of
FEDEX’: tariff, the NMF 100, the Bill of Lading, and all contracts applicable to the shipments,
certain provisions of which bar or limit Plaintiffs claims.

18. To the extent that Plaintiff accepted delivery of its freight without noting
any exceptions on either the Bill of Lading or the delivery receipt, Plaintiff bears the burden of
proving items were damaged while in possession of FEDEX.

19. Plaintiff failed to mitigate its damages, if any.

20. Plaintiff’s claims are barred to the extent evidence has been spoliated due
to destruction and/or modification by Plaintiff.

21, Plaintiff did not timely file a valid claim with FEDEX within nine (9)
months of the date of delivery of the allegedly damaged freight, and Plaintiff's claims are
accordingly barred.

22. Plaintiff's claims, if any, failed to meet the requirements of 49 C.F.R.

Part 370 and are, therefore, barred.

23. Plaintiff's claims are barred because the goods at issue here were
damaged due to, among other things, the negligence of the shipper in failing to properly pack
and secure the goods for transportation and in failing to inform FEDEX of the characteristics of
the goods and their propensity to sustain damage if not handled with special care.

24, Plaintiff's claims are barred because the goods, if damaged, were
damaged due to the inherent vice or nature of the goods and their propensity to sustain damage
during transportation.

25. Plaintiff's claims are barred due to the refusal of the shipper to allow

inspection and/or testing of the goods.
Case 7:19-cv-02816-VB Document 12 Filed 04/22/19 Page 4of5

WHEREFORE, defendant, FEDEX, respectfully requests that the Amended
Complaint be dismissed with prejudice, that judgment be entered in its favor and against
Plaintiff, and for its costs in defending this matter.

Dated: New York, New York
April 22, 2019

GEORGE W. WRIGHT & ASSOCIATES, LLC

GEORGE W. WRIGHT
Attorneys for Defendant

88 Pine Street

New York, NY 10005-1801
(201) 342-8884

BY: wits bid, Lesh

TO: CHAIM HERMAN AKA CHARLES HERMAN
and ESTEEM PRODUCTIONS, LLC
Plaintiffs Pro Se
6 Medical Park Drive, Suite 104
Pomona, NY 10970
Case 7:19-cv-02816-VB Document 12 Filed 04/22/19 Page 5of5

DECLARATION OF SERVICE

GEORGE W. WRIGHT declares that he is not a party to this action and is over 18

years of age. That on April 22, 2019 deponent served the within Answer to Amended Complaint

by ECF and regular mail on the following:

CHAIM HERMAN AKA CHARLES HERMAN
and ESTEEM PRODUCTIONS, LLC

Plaintiffs Pro Se

6 Medical Park Drive, Suite 104

Pomona, NY 10970

I declare under penalty of perjury that the foregomg is true and correct. Executed on

April 22, 2019.

a

GEORGE W\ WRIGHT
